Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 1 of 7 PageID 283




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

SECTION        23   PROPERTY
OWNER’S ASSOCIATION, INC., a
Florida corporation

             Plaintiff,

v.                                               Case No.: 2:15-cv-371-FtM-38MRM

JANE B. ROBINSON, ALBERT
M.    ROBINSON,    ANITA
ROBINSON, DAVID KEITH
OAKS, ANDREW GEORGE
KONTOS,           HARVEY
GOLDSTEIN, KAREN LYNN
PERRY, RONALD EVERETT
WOODS      and    JOSEPH
WILFRED HARRIS,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before    the   Court     is   Defendant     Albert    Robinson’s     Motion     for

reconsideration (Doc. 23) of an order from 2015 that remanded this action to

state court (Doc. 10). The Court denies the Motion.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 2 of 7 PageID 284




      Section 23 Property Owners Association, Inc. sued in state court.

Robinson removed based on a federal question and diversity. (Docs. 1; 7). Yet

the Complaint lacked a federal claim and the later federal counterclaims filed

by Robinson did not confer jurisdiction. (Docs. 2; 8). Without subject-matter

jurisdiction, the Court remanded this action to state court. (Doc. 10). Robinson

appealed, but the Eleventh Circuit dismissed sua sponte for lack of jurisdiction.

(Doc. 22).   Almost six years later, Robinson asks the Court to reconsider

remand.

                             LEGAL STANDARD

      The decision to grant a motion for reconsideration is within the sound

discretion of the trial court. Region 8 Forest Serv. Timber Purchasers Council

v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993). Courts delineated three major

grounds justifying reconsideration: “(1) an intervening change in controlling

law; (2) the availability of new evidence; [and] (3) the need to correct clear error

or prevent manifest injustice.” Sussman v. Salem, Saxon & Nielsen, P.A., 153

F.R.D. 689, 694 (M.D. Fla. 1994) (citation omitted).

      Reconsideration “is an extraordinary remedy and a power to be ‘used

sparingly.’” Santamaria v. Carrington Mortg. Servs., LLC, No. 6:18-cv-1618-

Orl-41TBS, 2019 WL 3537150, at *2 (M.D. Fla. July 10, 2019) (citation

omitted). And the burden is on “the movant to establish the extraordinary

circumstances supporting reconsideration.”          Mannings v. Sch. Bd. of



                                         2
Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 3 of 7 PageID 285




Hillsborough Cnty., Fla., 149 F.R.D. 235, 235 (M.D. Fla. 1993). The motion

“must demonstrate why the court should reconsider its past decision and set

forth facts or law of a strongly convincing nature to induce the court to reverse

its prior decision.” Santamaria, 2019 WL 3537150, at *2 (citation omitted).

                                DISCUSSION

      Robinson doesn’t specifically argue for a change in law, new evidence,

clear error, or manifest injustice. In fact, many of Robinson’s arguments are

scattered throughout his previous filings. So the Court will focus on matters

not previously raised. E.g., Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957

(11th Cir. 2009) (“A motion for reconsideration cannot be used to relitigate old

matters, raise argument or present evidence that could have been raised prior

to the entry of judgment.” (cleaned up)).

      To start, the Court has no jurisdiction to reconsider the remand order.

Robinson argues that this Court has retained jurisdiction all these years

“because no order was sent by Certified Mail.” (Doc. 23 at 15). Robinson misses

the mark. “A certified copy of the order of remand shall be mailed by the clerk

to the clerk of the State court.” 28 U.S.C. § 1447(c). Robinson takes this to

mean the order must be sent by certified mail. But the statute does not require

certified mailing—it just requires a certified copy. Neither Robinson nor the

Court located any cases that would support reading a phantom certified

mailing requirement into the statute.




                                        3
Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 4 of 7 PageID 286




         To the extent that Robinson argues the remand order was never mailed

at all, such contention fails. As the docket shows, the Clerk mailed certified

copies to the state court on July 9, 2015. Part of Robinson’s confusion may be

that CM/ECF does not show ministerial events like Clerk’s Office mailings on

the publicly viewable docket. But the full docket clearly states, “CERTIFIED

COPIES mailed to Clerk of The Circuit Court, 20th Judicial Circuit, Charlotte

County, Florida.” Correspondingly, the state-court docket reflects the receipt

of the certified remand order on July 13, 2015.2 And Robinson attaches a copy

of the certified remand order, which is marked as filed in state court. (Doc. 23-

1 at 6-13). There were two docket entries in state court for the certified remand

order (Robinson attaches both): one for the hard copy sent by the Clerk and

another for an e-mailed copy.             The physical copy was from this action,

satisfying the statute. The e-mailed copy was misfiled in Robinson’s separate

action (2:15-cv-261) that had already been remanded to the same state-court

action. So the Court struck it and the Clerk e-mailed a copy along with a

printout of the endorsed order striking it from the other case. (Doc. 23-1 at 9).

Yet this e-mailed copy of a misfiled order in another matter does not somehow

impact the Clerk’s mailing of the certified remand order in this action. So

Robinson’s argument falls flat, and this Court has no jurisdiction to reconsider.




2   The state case is in Charlotte County, and its number is 14-601-CC.




                                               4
Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 5 of 7 PageID 287




       There is a split of authority over whether a federal court is divested of

jurisdiction when it enters a remand order or when the clerk mails it. To date,

the Eleventh Circuit has not weighed in. Defendant relies on a line of cases

holding the mailing of a certified copy of the remand order divests the federal

court of jurisdiction. Shapiro v. Logistec USA, Inc., 412 F.3d 307, 312 (2d Cir.

2005).3 That view is not without detractors. Some courts hold that filing the

remand order—rather than the clerical act of mailing—divests jurisdiction. In

re Lowe, 102 F.3d 731, 734-35 (4th Cir. 1996).4 Yet this Court need not enter

the fray.    Regardless of the answer, the Court was obviously divested of

jurisdiction by the time the Clerk mailed the certified remand order. E.g.,

Shapiro, 412 F.3d at 312 (“Section 1447(d) establishes that once a section

1447(c) remand order has been mailed to the state court pursuant to the latter

section, federal jurisdiction is at an end.”).

       Even if the Court could reconsider remand, there is no reason to do so.

The Court held there was no subject-matter jurisdiction from the Complaint,

and Robinson’s counterclaims did not impact that fact. It is beyond settled law

that counterclaims cannot serve as the basis for federal subject-matter


3Agostini v. Piper Aircraft Corp., 729 F.3d 350, 355-56 (3d Cir. 2013); Trans Penn Wax Corp.
v. McCandless, 50 F.3d 217, 225 (3d Cir. 1995); Cook v. J.C. Penney Co., 558 F. Supp. 78, 79
(N.D. Iowa 1983).

4In re Nilhan Hospitality, LLC, No. 15-bk-0344, 2021 WL 856044, at *2-3 (Bankr. M.D. Fla.
Mar. 4, 2021); Aceves v. Nw. Iowa Pork, No. C19-4030, 2021 WL 609265, at *3 (N.D. Iowa
Feb. 17, 2021); Van Ryn v. Korean Air Lines, 640 F. Supp. 284, 285 (C.D. Cal. 1985).




                                             5
Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 6 of 7 PageID 288




jurisdiction. Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S.

826, 831 (2002); Home Depot U.S.A. v. Jackson, 139 S. Ct. 1743, 1748 (2019).

To pursue his counterclaims here, the Court correctly noted Robinson “must

explore whether he can do so as a separate, independent action, not on removal

of a state court action with no federal claims.” (Doc. 10 at 2).

      Nor did Robinson’s argument for diversity change the outcome.

Robinson never tried to identify the citizenship of one Defendant (Anita

Robinson).     And he never made the necessary showing for amount in

controversy.    When, as here, a complaint did not specify an amount in

controversy, the removing party must establish the dispute “more likely than

not” passes the jurisdictional minimum. Williams v. Best Buy Co., 269 F.3d

1316, 1319-20 (11th Cir. 2001). Yet Robinson never provided more than his

conclusory statement the amount in controversy exceeded $75,000. That was

insufficient. Id. (“A conclusory allegation in the notice of removal that the

jurisdictional amount is satisfied, without setting forth the underlying facts

supporting such an assertion, is insufficient to meet the defendant’s burden.”).

      As this Court was—and still is—without subject-matter jurisdiction, the

Motion must be denied.

      Accordingly, it is now

      ORDERED:

      (1) Defendant’s Motion for Reconsideration (Doc. 23) is DENIED.



                                        6
Case 2:15-cv-00371-SPC-MRM Document 28 Filed 04/15/21 Page 7 of 7 PageID 289




      (2) Defendant’s Motion for Hearing (Doc. 24) and Motion for Court

         Appointed Counsel (Doc. 26) are DENIED as moot.

      DONE and ORDERED in Fort Myers, Florida on April 15, 2021.




Copies: All Parties of Record




                                     7
